Case 7:20-cv-00111-NKM-JCH Document 11 Filed 06/29/20 Page 1 of 6 Pageid#: 160



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 ROBERT LOUIS WINSLOW,                         )      CASE NO. 7:20-cv-00111
     Petitioner,                               )
                                               )
 v.                                            )      MEMORANDUM OPINION
                                               )
 MELVIN DAVIS, Warden,                         )      By: Norman K. Moon
 Green Rock Correctional Center,               )      Senior United States District Judge
       Respondent.                             )

        Robert Louis Winslow, a Virginia inmate proceeding pro se, filed this petition for a writ

 of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the validity of his confinement on a

 2010 judgment by the Circuit Court of the City of Danville. Winslow’s petition is successive

 and he has not received authorization to file it, as required by 28 U.S.C. § 2244(b)(2)–(3).

 Therefore, it will be dismissed without prejudice.

                                            I. BACKGROUND

        Winslow was convicted, after a jury trial in Danville City Circuit Court, of second-degree

 murder, malicious wounding, shooting within an occupied building, felon firearm possession,

 and two corresponding counts of using a firearm in commission of second-degree murder and

 malicious wounding. He was sentenced to 34 years in prison, with two years suspended. He

 appealed, but the Court of Appeals of Virginia denied his petition. On March 14, 2011, the

 Supreme Court of Virginia refused review. On February 23, 2012, Winslow filed a writ of

 habeas corpus in his court of conviction. The respondent’s motion to dismiss that case was

 granted, and Winslow appealed. The Supreme Court of Virginia dismissed the petition on

 January 3, 2013, as procedurally barred. (Resp’t’s Br. Supp. Mot. to Dismiss 1–2, Dkt. No. 8

 (setting forth procedural history).)

        Subsequent to that dismissal, petitioner filed a first federal habeas on August 21, 2012.

 Winslow v. Director, No. 7:12cv00407 (W.D. Va.). He was later granted leave to amend to
Case 7:20-cv-00111-NKM-JCH Document 11 Filed 06/29/20 Page 2 of 6 Pageid#: 161



 include additional claims, and the petition was dismissed on August 8, 2013.1 (Dkt. No. 8-1; see

 generally Winslow v. Director, No. 7:12cv00407 (W.D. Va.).) This court denied him a

 certificate of appealability and his appeal was dismissed by the United States Court of Appeals

 for the Fourth Circuit on December 24, 2013. (Dkt. No. 8-2.) Thereafter, his petition for a writ

 of certiorari was denied. (Dkt. No. 8-3).

         On February 14, 2020, the Clerk received from Winslow the instant habeas petition. The

 claims he raises in it are not claims he raised in his prior petition before this court. Instead, he

 raises a claim based on Brady v. Maryland, 373 U.S. 83 (1963), an ineffective assistance of

 counsel claim related to the Brady claim, and a claim of actual innocence. Specifically, he

 claims that post-trial statements by witness Long have called into question Long’s trial testimony

 implicating Winslow in the shooting, and that gunshot residue testing that was done at the time

 was exculpatory evidence that the state failed to disclose prior to trial. Respondent has filed a

 motion to dismiss, arguing that the motion should be dismissed both because it is a second or

 successive § 2254 petition that Winslow has not received authorization from the Fourth Circuit

 to file and because he has not exhausted the claims he raises in his petition.

         Because the first of these grounds requires the dismissal of Winslow’s petition, I will

 grant respondent’s motion to dismiss on that basis and will dismiss the petition without

 prejudice.

                                                    II. DISCUSSION

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) “sets stringent

 limits on second or successive habeas applications.” Banister v. Davis, 140 S. Ct. 1698, 1703

 (2020). Before turning to those restrictions, though, it must be noted that AEDPA’s “phrase



         1
            The original claims were dismissed on their merits; the additional claims were dismissed as untimely.
 (Dkt. No. 8-1.)
                                                          2
Case 7:20-cv-00111-NKM-JCH Document 11 Filed 06/29/20 Page 3 of 6 Pageid#: 162



 ‘second or successive application’ . . . is a ‘term of art,’ which ‘is not self-defining.’” Id. at 1705

 (citations omitted). Thus, not every habeas filing that is chronologically second or successive in

 time is a “second or successive” petition within the meaning of AEDPA. Id.

        A petition is not considered successive, for example, if: (1) the first petition was

 dismissed without prejudice on technical grounds, such as failure to exhaust state remedies, (2) a

 claim was not ripe at the time of the first petition, such as when a judgment intervenes between

 the two habeas petitions and the new application challenges the new judgment, (3) when a

 petitioner seeks to file a mental incompetency claim pursuant to Ford v. Wainwright, 477 U.S.

 399 (1986), or (4) when a prisoner used his first petition (or first § 2255 motion) to regain a right

 to appeal. See, e.g., Slack v. McDaniel, 529 U.S. 473, 485–86 (2000) (discussing situation where

 the initial habeas petition was “unadjudicated on its merits and dismissed for failure to exhaust

 state remedies”); In re Gray, 850 F.3d 139, 142 (4th Cir. 2017) (discussing new petition

 challenging intervening judgment); Panetti v. Quarterman, 551 U.S. 930, 945 (2007) (discussing

 Ford motions for incompetence); In re Goddard, 170 F.3d 435, 438 (4th Cir. 1999) (discussing

 petitioner seeking to regain a right to appeal under § 2255); Evans v. Smith, 220 F.3d 306, 323–

 25 (4th Cir. 2000) (reviewing exceptions). None of those exceptions are applicable here,

 however, and Winslow does not argue to the contrary.

        Significantly, moreover, the Fourth Circuit has expressly held that Brady claims in a

 successive petition require certification from the court of appeals. Evans, 220 F.3d at 324 (“To

 exempt [the petitioner’s] Brady claim from the requirements of § 2244(b) would thwart the

 statutory scheme and render Congress’ limitations on second or successive petitions a nullity in a

 wide range of cases.”). In part, this is based on the recognition that Brady claims “ripen at the

 time the constitutional violation occurs, even if the petitioner is unaware of the violation at that

 time” and does not discover it until later. United States v. Hayes, 352 F. Supp. 3d 629, 636

                                                    3
Case 7:20-cv-00111-NKM-JCH Document 11 Filed 06/29/20 Page 4 of 6 Pageid#: 163



 (W.D. Va. 2019) (citing In re Wogenstahl, 902 F.3d 621, 627–28 (6th Cir. 2018)). Accordingly,

 Brady claims do not fall within the exception for claims that are not yet ripe at the time of the

 first petition. Hayes, 352 F. Supp. 3d at 637. Indeed, judges of this court have applied the rule

 of Evans to bar Brady claims advanced in a successive petition, absent pre-filing authorization.

 E.g., Tully v. Clarke, No. 7:16CV00296, 2017 WL 1906956, at *3 (W.D. Va. May 8, 2017)

 (dismissing habeas petition raising Brady claim where petitioner had not received authorization

 from the Fourth Circuit to file it); see also Hayes, 352 F. Supp. at 636 (same as to Brady claim in

 successive § 2255 motion).

         As noted, Winslow previously filed a § 2254 petition, and I dismissed that petition with

 prejudice and denied a certificate of appealability. Because Winslow’s current petition does not

 satisfy any of the exceptions to the successive petition bar, it is subject to the restrictions on

 second or successive petitions set forth in 28 U.S.C. § 2244(b).

         There are two overarching restrictions. First, a district court generally must dismiss with

 prejudice any second or successive claims adjudicated on the merits in a prior petition. 28

 U.S.C. § 2244(b)(1); Gonzalez v. Crosby, 545 U.S. 524, 529–30 (2005). The claims here were

 not asserted or adjudicated in Winslow’s first habeas petition, so this restriction has no

 application here.

         Second, a district court can consider previously unadjudicated or “new” claims in a

 second or successive petition only if the applicant first receives authorization from the

 appropriate court of appeals. “In the absence of pre-filing authorization [from the Fourth

 Circuit], the district court lacks jurisdiction to consider a [successive] application.” United

 States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003), abrogated in part on other grounds by

 United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015); Richardson v. Thomas, 930 F.3d 587,

 594–95 (4th Cir. 2019) (noting same and explaining that “jurisdiction to consider the question of

                                                    4
Case 7:20-cv-00111-NKM-JCH Document 11 Filed 06/29/20 Page 5 of 6 Pageid#: 164



 whether the prisoner has made a prima facie showing that he satisfies the requirements of

 § 2244(b)(2) rests exclusively with the federal courts of appeal[s].”).

        To obtain such authorization, the applicant must show that (1) the claim relies on a new,

 previously unavailable, rule of constitutional law, made retroactive to cases on collateral review

 by the Supreme Court, or (2) the factual predicate for the claim could not have been discovered

 previously through the exercise of due diligence, and the facts underlying the claim, if proven,

 would sufficiently establish by clear and convincing evidence that no reasonable factfinder

 would have found the applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)–(3).

        Winslow’s arguments appear to be relying on the second of these showings, but he has

 not sought or received authorization from the Fourth Circuit to file his petition, as he must. And

 without Winslow first obtaining pre-filing authorization from the Fourth Circuit, I lack

 jurisdiction to consider Winslow’s successive petition. See Richardson, 930 F.3d at 594–95.

        In his response to the motion to dismiss, Winslow does not directly address the argument

 that this court lacks jurisdiction to consider his petition. (See generally Dkt. No. 10.) Instead, he

 sets forth his efforts to pursue his Brady and actual innocence claims, detailing his filing of

 motions and petitions in Virginia state courts, and he emphasizes that he has been diligent in

 seeking relief. He also states that he is relying on “actual innocence” and McQuiggin v. Perkins,

 569 U.S. 383 (2013), to overcome “any time bar or procedural bar.” (Resp. 3, Dkt. No. 10.)

        Neither Winslow’s diligence nor his contention that he is “actually innocent” give this

 court authority to consider his petition, however. As noted above, his Brady claim is subject to

 the second or successive application requirements. Evans, 220 F.3d at 324. Likewise, a claim

 that he is actually innocent nonetheless requires authorization from the Fourth Circuit before this

 court may consider it. See Richardson, 930 F.3d at 594 (holding that a court of appeals must

 engage in the actual innocence inquiry under § 2244(b)(2)); Perry v. Clarke, No. 3:14CV523,

                                                   5
Case 7:20-cv-00111-NKM-JCH Document 11 Filed 06/29/20 Page 6 of 6 Pageid#: 165



 2015 WL 11112523, at *2 (E.D. Va. Mar. 31, 2015) (rejecting petitioner’s argument that the

 district court could examine his successive § 2254 petition on the basis of actual innocence

 because that determination must be made “in the first instance” by a circuit court of appeals)

 (citation omitted).

        In short, Winslow’s diligence and claims of actual innocence are arguments that he might

 make in the Fourth Circuit in seeking authorization to file a second or successive petition. But

 they are not arguments that this court can consider before he has received such authorization.

                                          III.   CONCLUSION

        For the reasons stated, I will grant respondent’s motion to dismiss (Dkt. No. 6). An

 appropriate order will enter this day.

        Further, concluding that petitioner has failed to make a substantial showing of the denial

 of a constitutional right as required by 28 U.S.C. § 2253(c)(1), a certificate of appealability will

 be denied.

        An appropriate order will be entered.

    ENTER: This _____
                29th day of June, 2020.




                                                   6
